Title: To George Washington from Major General Lafayette, 19 February 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



dear general
Albany the 19th february 1778

Why am I so far from you, and what business had that board of war to hurry me through the ice and Snow without knowing what I schould do, neither what they were doing themselves? you have thought perhaps that theyr project could be attended with some difficulty, that some means had been neglected, that I could not obtain all the succès and the immensity of laurels which they had promised to me—but I defy your excellency to conceive any idea of what I have Seen Since I left the place where I was quiete and near my friend, to run myself through all the blunders of madness or treachery (god knows what). let me begin the journal of my fine and glorious campaign.
according to lord sterling’s advices I went by Coriels ferry to ringo’s tavern were the worthy mister düer had given me a certain rendesvous—but there no düer to be found, and did never hear from him—from thence I procedeed by the State of niewyork and had the pleasure of Seeing the friends of america as warm in theyr love for the commander in chief as his best friend could wish—I spoke to governor Clinton and was much Satisfied with that gentleman—at lenght I got albany the 17th tho’ I was not expected before the 25th—general Connway had been here only three days before me and I must Confess I found him very active, and looking as if he had good intentions—but we know goodile upon that Subject—his first word has been to tell that the expedition is quite impossible—I was at first very diffident of this report, but have found that he was in right—such is at least the idea I can form of this ill concerted operation since these two days.
general Schuïller, general lincoln, general arnold had writen before my arrival to general Connway in the most expressive terms that in our present circumstances there was no possibility to begin an enterprize into canada—hay dep. quarter master general cuyler dep. commissary general, meassin dep. clothier general in what they call the northern departement are entirely of the same opinion—Colonel hazen who has been with great impropriety appointed to a place which interfers in the province of the three others above mentionned was the most desirous of going there—the reasons of such an ardor I think I may attribute to other motives than a mere love of the american Cause—however (tho’ he says he is himself ready in every thing Concerning his duty what I ca’nt be certain of) the same hazen confesses we are not strong enough to think of the expedition in this moment—for the

troops they are disgusted, and (if you except some hazen’s canadians) affraïd to the utmost degree to begin a winter incursion in a so cold country—I have consulted every body, and every body answers me that I schould be mad to untertake this operation.
I have been schamefully deceived by the board of war—they have by the strongest expressions promised to me, and three thousand, and (what is more to be depended upon[)], they have assured to me by wraïting two thousand and five hundred men at a low estimate—now, Sir, I do not believe I can find in all twelve hundred fit for duty, and most part of those very men schould be naked even for a summer campaign—I was to find general Stark with a large body, and indeed general gates had told to me general Stark will have burnt the fleet before your arrival—well, the first letter I receive in albany is from general Stark who wishes to know what number of men, from where, for which time, for which rendesvous I desire him to raise—Colonel bedels who was to raise too would have done something had he received monney one asks which encouragement his people will have, the other has no cloathes, not one of ’em has received a dollar of what was düe to them—I have applied to every body, I have begged at every door I could Since two days and I see that I could do Something was the expedition to be begun in five weeks—but you know we have not an hour to looze, and indeed it is now rather to be late, had we every thing in readyness.
there is a spirit of disatisfaction prevaling among the Soldiers and even the officers which is düe to theyr not being pay’d since an immense time—this department is much indebted, and as near as I can ascertain for a so little time, I have already discovered near eight hundred thousand dollars due to the continental troops, some militia, the quarter masters’s departement &c. &c. &c. it was with four hundred thousand dollars whose only the half part is arrived to day that I was to untertake the operation, and satisfy the men under my commands—I Send to Congress the account of those debts.
Some cloathes by Colonel hazen’s activity are arrived from boston, but not enough by far, and the greatest part of it is not cut of.
we have had an intelligence from a deserter who makes the ennemy Stronger than I thought—there is no such thing as straw on board of the vessels to burn them. I have sent to Congress a full account of the matter—I hope it will oppen a little theyr eyes—what they will resolve upon I do not know, but I think I must waït here for theyr answer—I have inclosed to the president the copies of the most important letters I had received.
it would be tedious for your excellency, was I to undertake the minutest detaïl of every thing—it will be sufficient to say that the want of men, cloathes, money and the want of time deprives me of all hopes about this expedition—if it may begin again in the month of june by

the last, I can’t venture to assure—but for the present moment such is the idea I conceive of the famous incursion as far as I may be informed in a schort time.
You excellency may judge that I am very distressed by that disapointement—my being appointed to the command of the expedition is known through the continent, it will be soon known in europe as I have been desired by members of Congress to write to my friends my being at the head of an army—the people will be in great expectations, and what schall I answer?
I am affraïd it will reflect on my reputation and I schall be laughed at—my fears upon that subject are So Strong that I would choose to come again only a volonteer unless congress offers me means of mending this ogly business by some glorious operation—but I am very far from giving to ’em the least notice upon that matter—general arnold Seems very fond of an diversion against niew york and he is too sick to take the field before four or five months—I schould be happy if some thing was proposed to me about in that way, but I will never ask or even seem desirous of any thing directly from Congress—for you, dear general I know very well that you will do every thing to procure me the only thing I am ambitious of. glory.
I think your excellency will approuve of my Staying here till further orders and of my taking the liberty of Sending my dispatches to Congress by a very quick occasion without going through the hands of my general—but I was desirous to aquaint them soon of my desagreable and ridiculous situation. with the greatest affection and respect I have the honor to be Your most obedient servant

the marquis de lafayette


will you be so good as to present my respects to your lady.

